Citation Nr: 1736421	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-23 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a dental condition for treatment purposes.

2. Entitlement to service connection for a dental condition for treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1968, to include in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In April 2015, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. In a September 2008 rating decision, the Hartford, Connecticut, RO denied service connection for a dental condition for treatment compensation. Although notified of the denial in a September 2008 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year.

2. Evidence associated with the file since September 2008, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a dental condition for treatment purposes.

3. During service, teeth numbers 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 16, 29, 30, and 31 were extracted or removed.

4. There was no dental trauma and/or disease during service resulting in bone loss of the maxilla or mandible.


CONCLUSIONS OF LAW

1. The September 2008 rating decision denying service connection for a dental condition for treatment purposes is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302 (a), 20.1103 (2016).

2. As pertinent evidence received since the September 2008 denial is new and material, the criteria for reopening the claim for service connection for a dental condition for treatment purposes are met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for establishing service connection for a dental condition for treatment purposes have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to reopen a previously denied claim

The claim for service connection for a dental condition for treatment purposes was previously denied in an un-appealed September 2008 rating decision. Because new and material evidence has since been submitted, this claim will be reopened.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a); see Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

In a September 2008 rating decision, the RO denied the claim for entitlement to service connection for a dental condition for treatment purposes because the Veteran did not meet the requirements of 38 C.F.R. § 3.381 (a). Although notified of the decision in a September 2008 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year of the rating decision. The denial is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105 (b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103.

The Veteran submitted a written statement to reopen the previously denied claim in August 2011. The RO provided the Veteran with a VA examination in September 2011. By affording the Veteran a new VA examination after the Veteran submitted his petition to reopen, VA conducted a de facto reopening of the claim. See Falzone v. Brown, 8 Vet. App. 398, 404 (1995); see also Shade, 24 Vet. App. at 110. Thus, the claim of entitlement to service connection for a dental condition for treatment purposes is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A.       §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R.   § 3.303 (d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. Compensation is available for loss of teeth only if such loss is due to the loss of substance of the body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not loss of the alveolar process as a result of periodontal disease. See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998). Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met. 38 U.S.C.A. § 1712; 38 C.F.R. §§  3.381, 17.161. Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment. See Woodson v. Brown, 8 Vet. App. 352, 354 (1995). Dental treatment of teeth, even extractions, during service is not tantamount to dental "trauma." VAOPGCPREC 05-97 (January 22, 1997).

Replaceable missing teeth are not subject to service connection for compensation purposes. See 38 C.F.R. § 3.381 (replaceable missing teeth and periodontal disease are not disabilities for compensation purposes).

At the September 2011 VA medical examination, the examiner noted that numbered teeth were missing and replaced by prosthetics (dentures). The examiner noted the Veteran had a congenital opening of his right maxilla repaired in 1957 (prior to service entry), and that the Veteran had all his upper teeth removed during service. The examiner reviewed x-rays to determine the extent of any bone tissue loss, and opined that the Veteran showed no loss of teeth due to the loss of substance of the body of maxilla or mandible and diagnosed the Veteran with partial edentulism. The examiner reviewed the Veteran's service treatment records and concluded in an October 2011 addendum opinion that there was no evidence of trauma to the Veteran's teeth, and that the Veteran's teeth loss in service was less likely as not caused by or a result of trauma while in service. Given the medical evidence, the Veteran does not have a dental condition that can be service-connected. 38 C.F.R. § 4.150.

With regards to service connection for the purpose of outpatient dental treatment only, the classes of eligibility for dental treatment are set forth in 38 C.F.R.             § 17.161. See 38 U.S.C.A. § 1712. 

With reference to Class I, those having a service-connected compensable dental disability or condition may be authorized dental treatment as necessary to maintain oral health and masticatory function. The Veteran does not have a dental disability subject to compensable service connection, as set forth under 38 C.F.R. § 4.150. As such, the Veteran does not satisfy Class I criteria. 38 C.F.R. § 17.161 (a).

With reference to the Class II criteria, a veteran who has a service-connected, noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, may, under certain specified conditions, utilize outpatient dental services and treatment. Restrictions include one-time treatment and timely application after service, usually within one year after discharge or release from active service. Additionally, the certificate of discharge or release must not certify that the veteran was provided a complete dental examination within 14 months after discharge or release unless delayed through no fault of the veteran. In the present case, the Veteran has not been previously awarded service connection for purposes of receiving VA outpatient dental treatment. Thus, he does not meet the Class II criteria. 38 C.F.R. § 17.161 (b); see also 38 U.S.C.A. § 1712 (a) (1) (B).

Veterans having a service-connected, noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II (a)) may be authorized any treatment indicated as reasonably necessary for the correction of the service-connected noncompensable condition or disability. 38 C.F.R. § 17.161 (c). Replaceable missing and broken (fractured) teeth may be considered service connected solely for the purposes of determining entitlement to dental examinations or outpatient dental treatment. Simington v. West, 11 Vet. App. 41 (1998). 

However, trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting. For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service. 38 C.F.R. § 3.306 (b) (1); VAOGCPREC 5-97 (1997), 62 Fed. Reg. 15,566 (1997); Nielson v. Shinseki, 607 F.3d 802 (2010) (service trauma in 38 U.S.C. § 1712 (a) (1) (C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice). The Veteran does not have a service-connected, non-compensable dental condition or disability adjudicated as resulting from combat wounds or service trauma. Thus, he does not meet the Class II (a) criteria.

The Veteran is neither homeless nor an eligible Veteran pursuant to 38 U.S.C.A.     § 2062. He was not a prisoner of war and made no other prior application for or received dental treatment from the VA. He does not have a dental condition professionally determined to be an aggravating disability from an associated service-connected condition or disability; his service connected disabilities are not rated 100 percent disabling and he is not entitled to a 100 percent rating by reason of individual unemployment. He is not participating in a training or rehabilitation program for veterans with service-connected disabilities and he is not scheduled for admission or otherwise receiving hospital, nursing home, domiciliary or medical care. Although he alludes to dental maltreatment while on active duty, the evidence does not substantiate the allegation and he meets no class of eligibility for dental treatment set forth in 38 C.F.R. § 17.161. Accordingly, service connection for a dental condition for treatment purposes only is not warranted.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a dental condition is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


